Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-12-00604-CV

                                        Cary WILKE,
                                          Appellant

                                              v.

                       Vickie PHILLIPS a/k/a Vickie Phillips-Wilke,
                                       Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 8347
                       Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED. We REMAND this cause to the trial court for further proceedings. It is ORDERED
that appellant recover his costs of this appeal from appellee.

       SIGNED November 13, 2013.


                                               _____________________________
                                               Sandee Bryan Marion, Justice